DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 Chen et al. (USP 6521475) teaches (in figures 1-2F) a liquid crystal display, comprising: a first substrate (14), having a display area (shown in figure 1 wherein 16 is located; is labeled 40 in figure 2E) and a pad area (where elements 22 and 24 are located in figure 1; labeled 30 in figure 2F) located outside the display area; a pixel array (16), disposed on the display area of the first substrate; a first pad (31), disposed on the pad area (30) of the first substrate (col. 3 lines 14-17); a dielectric layer (28), disposed on the pad area (30) of the first substrate, and having a first opening (figures 2B-2F show where the first opening is located in 30), wherein the first opening of the dielectric layer is overlapped with the first pad; a filling pattern (unetched portions of 28 in region 30), disposed within the first opening of the dielectric layer, wherein the filling pattern has a plurality of through holes (openings between unetched portions of 28 in region 30), and the through holes of the filling pattern are overlapped with the first pads; a first conductor (36 col. 4 lines 4-7), disposed in the first opening of the dielectric layer (portions of 36 partially fill through holes see figures 2D-2F and Col. 3 lines 61-63), and electrically connected to the first pad via the through holes of the filling pattern (col. 3 lines 60-65) wherein the dielectric layer has an upper surface (surface in contact with 36) facing away from the first substrate, the first conductor is disposed on the upper surface of the dielectric layer, the first conductor is filled in the plurality of through holes of the filling pattern (portions of 36 partially fill through holes see figures 2D-2F and Col. 3 lines 61-63), and the first conductor is integrally formed (col. 4 lines 4-7); a second substrate (12), disposed opposite to the first substrate (14); and a liquid crystal layer (It is inherent that liquid crystal displays will contain a liquid crystal layer. Also see col. 1 lines 25-34, and col. 4 lines 23-31) disposed between the pixel array and the second substrate (fig. 1, and col. 1 lines 25-34, and col. 4 lines 23-31).
Kobayashi (US Pub. 20170059915) teaches (in figure 6) forming an alignment layer (AL1) over an entire surface of the lower substrate (100) in order to easily form the first alignment layer (see paragraph 73). 
However, it would not have been obvious to one of ordinary skill in the art at the time of filing to form an alignment layer directly over the filling pattern in Chen as doing so would increase the resistance of the connection between the filling pattern and the first pad.
Therefore, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the alignment film is directly contacted with the first conductor and the filling pattern in combination with the other required elements of claim 1. 
Claims 2, and 4-10 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-7 of applicant’s response, filed 04/26/2022, with respect to the rejection of claims 1, 2, and 4-10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of claims 1, 4, and 7 and claims 1, 2, 5, 6, and 8-10 respectively have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871